[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
RE: DEFENDANT'S MOTION FOR CONTEMPT (206)
(1) The court finds the plaintiff owes the defendant an arrearage on alimony payments in the amount of $119,000 through October 31, 1992.
(2) The plaintiff's failure to pay was not wilful. Therefore, the plaintiff is found not to be in contempt. CT Page 10359
(3) The plaintiff has failed to sustain his burden of proof on his special defenses of laches, estoppel and waiver. No evidence of prejudice to the plaintiff caused by the defendant's delay in filing this motion was presented by the plaintiff.
(4) The defendant's request for interest is denied.
(5) The defendant may request an evidentiary hearing on her request for attorney's fees.
So Ordered
NOVACK, J.